Name: Commission Decision of 25 February 1994 in accordance with Council Decision 94/4/EC determining the United States of America as a country to the companies or other legal persons of which legal protection of topographies of semiconductor products is extended
 Type: Decision_ENTSCHEID
 Subject Matter: civil law;  America;  electronics and electrical engineering;  research and intellectual property;  international affairs
 Date Published: 1994-03-04

 Avis juridique important|31994D0142Commission Decision of 25 February 1994 in accordance with Council Decision 94/4/EC determining the United States of America as a country to the companies or other legal persons of which legal protection of topographies of semiconductor products is extended Official Journal L 061 , 04/03/1994 P. 0030 - 0030COMMISSION DECISION of 25 February 1994 in accordance with Council Decision 94/4/EC determining the United States of America as a country to the companies or other legal persons of which legal protection of topographies of semiconductor products is extended (94/142/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Directive 87/54/EEC of 16 December 1986 on the legal protection of topographies of semiconductor products (1), Having regard to Council Decision 94/4/EC of 20 December 1993 on the extension of the legal protection of topographies of semiconductor products to persons from the United States of America (2), and in particular Article 1 (3) thereof, Whereas the abovementioned Decision designates the United States of America as a country which is to benefit from protection under Directive 87/54/EEC; Whereas protection for natural persons is unconditional, but protection for companies and other legal persons is subject to the condition that the Community companies and legal persons benefit from protection in the country in question; Whereas the Commission is obliged by Decision 94/4/EC to determine and communicate to the Member States the fulfilment by the United States of America and territories in question of this condition; Whereas, in the United States of America, based on interim orders issued under Section 914 of the Semiconductor Chip Protection Act of 1984, legal protection is available without discontinuity until 1 July 1994 to owners of mask works who are national, domiciliaries or sovereign authorities of Community Member States, and consequently the United States fulfils the condition of reciprocity required for the protection of companies and other legal persons laid down in Article 1 (2) of Council Decision 94/4/EC, HAS ADOPTED THIS DECISION: Article 1 The United States of America fulfils the condition for protection of companies and other legal persons laid down in Article 1 (2) of Decision 94/4/EC. Article 2 This Decision is applicable as from 1 January 1994 until 1 July 1994. Article 3 This Decision is addressed to the Member States. Done at Brussels, 25 February 1994. For the Commission Raniero VANNI D'ARCHIRAFI Member of the Commission (1) OJ No L 24, 27. 1. 1987, p. 36. (2) OJ No L 6, 8. 1. 1994, p. 23.